                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ENNIS, INC.,                                §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §    Civil Action No. 3:18-CV-0870-K
                                            §
GILDAN ACTIVEWEAR SRL,                      §
                                            §
             Defendant.                     §

                    MEMORANDUM OPINION AND ORDER

      Before the Court are Ennis, Inc.’s Motion to Vacate Arbitration Award (the

“Motion to Vacate”) (Doc. No. 16) and Defendant’s Motion to Confirm Arbitration

Award and Response to Plaintiff’s Motion to Vacate Arbitration Award (the “Motion

to Confirm,” and, collectively with the Motion to Vacate, the “Motions”) (Doc. No.

21). After considering the Motions, briefs in support, responses, and replies, the Court

DENIES the Motion to Vacate and GRANTS the Motion to Confirm. Because Ennis,

Inc. has not carried its burden to prove that the arbitrator exceeded his powers in

issuing his arbitration award, the Court must confirm the arbitration award pursuant

to 9 U.S.C. § 9 (2012). As to Gildan Activewear SRL’s request for its attorneys’ fees

and costs incurred in responding to the Motion to Vacate, the Court defers ruling on

this request and ORDERS Gildan Activewear SRL to file supplemental briefing in

support of its request for attorneys’ fees and costs.




                                            1
   I.      Factual and Procedural Background

        The dispute between the parties involves an arbitrator’s interpretation of a

contract that provided for a payment to a former employee if that employee was

terminated shortly before, during, or shortly after a change in control of a company.

Since arbitration, the parties have conceded that they do not dispute any of the

material facts underlying the contract dispute. Furthermore, a court’s deferential review

of an arbitration award means that a court will generally not replace the arbitrator’s

factual findings with its own. See Delek Ref., Ltd. v. Local 202, United Steel, 891 F.3d

566, 570 (5th Cir. 2018) (“This deference means that even if we believe the arbitrator

seriously erred in his fact finding or contract interpretation, we will uphold a decision

that is rationally inferable from the purpose of the CBA.” (citation omitted)).

Therefore, the factual background is less important to the Court’s analysis in this

Order, at least as compared to the arbitration proceeding, and the Court adopts the

arbitrator’s factual findings.

        The primary contract at issue in this case is the Amended and Restated Executive

Employment Agreement (the “Employment Agreement”) originally entered into by

Plaintiff Ennis, Inc. (“Ennis”) and a former employee of Ennis, Irshad Ahmad

(“Ahmad”). The Employment Agreement provided that if Ennis experienced a “Change

of Control Event”—a term defined in the Employment Agreement that encompasses

events where the ownership or leadership of Ennis changes significantly—and Ahmad’s

employment was terminated within a certain period of time before, during, or after the


                                           2
Change of Control Event, then Ennis would owe Ahmad a severance payment. Ennis

was Ahmad’s employer at the time the two entered into the Employment Agreement,

and Ahmad served as an executive within Alstyle Apparel, LLC (“Alstyle”), a subsidiary

of Ennis.

      In late 2015 or early 2016, Ennis sought to sell Alstyle. Ahmad and another

investor were originally interested in acquiring Alstyle, so, after Ennis, Ahmad, and the

other investor reached a potential agreement, Ennis agreed to assign the Employment

Agreement to A AND G, Inc. (“A&G”), a wholly owned subsidiary of Alstyle. Ennis

and A&G signed the Assignment and Assumption Agreement (the “Assignment”) on

April 1, 2016. The Assignment stated that Ennis “assigned, granted, conveyed and

transferred to [A&G] all of [Ennis’s] right, title and interest in and to the . . .

Employment Agreement, and [A&G] accepted such assignment and assumed all of

[Ennis’s] duties and obligations under the . . . Employment Agreement.”

      The sale of Alstyle to Ahmad and his investor–partner never occurred because

Defendant Gildan Activewear SRL (“Gildan”) made a superior offer to Ennis. Ennis

exercised its right to terminate the transaction with Ahmad and his investor–partner,

and Ennis then entered into the Unit Purchase Agreement (the “Purchase Agreement”)

with Gildan. Gildan acquired Alstyle through the Purchase Agreement for $110

million.

      Recognizing the liability that a potential severance payment to Ahmad might

pose if Gildan chose to terminate Ahmad within the relevant timeframe after its


                                           3
acquisition of Alstyle, Gildan and Ennis contracted for such issues in Section 5.10 of

the Purchase Agreement, which is entitled “Irshad Ahmad.” Section 5.10(b) of the

Purchase Agreement provides that Ennis would indemnify Gildan for liabilities related

to the Employment Agreement that might arise within one year of the closing date for

the sale of Alstyle to Gildan. Such indemnification was subject to the procedures of

Section 8.05(a) of the Purchase Agreement, which provides, inter alia, for notice to

Ennis as part of the indemnification process.

      The last relevant contract that accompanied the sale of Alstyle to Gildan was the

Escrow Agreement, which provided that $2 million would be held in escrow in case any

potential liability related to Ahmad arose.

      Gildan terminated Ahmad within the relevant timeframe that, under the

Employment Agreement, would entitle Ahmad to his severance payment. Gildan paid

just over $2 million to Ahmad and then applied for reimbursement of almost $2 million

from the escrow funds. Gildan did not provide Ennis notice prior to its payment of

Ahmad. Upon application for reimbursement, Ennis objected, and arbitration between

Ennis and Gildan commenced.

      Ennis took three positions in arbitration. The first, and primary, position was

that Gildan was not entitled to reimbursement from the escrow funds because no

“Change of Control Event” occurred, and, consequently, Ahmad was not entitled to

the severance payment due under the Employment Agreement. The second and third

positions Ennis took in arbitration relate to its first position. Ennis’s second position


                                              4
was that it was prejudiced by Gildan’s failure to provide notice that Ahmad made a

claim for his severance payment upon his termination, as Ennis could have contested

Ahmad’s claim to the severance payment had it received notice. Finally, Ennis argued

that Gildan was not entitled to the escrow funds as reimbursement for the severance

payment made to Ahmad because a condition precedent under the Escrow Agreement

for release of the funds to Gildan had not occurred.

      Ennis’s argument for why a “Change of Control Event” did not occur is a dispute

of contractual interpretation concerning the Employment Agreement. Ennis’s

argument to the arbitrator proceeded as follows: The Employment Agreement defines

“Company” to mean “Ennis.” A “Change of Control Event” involves defined types of

changes to the ownership or leadership of the “Company”—i.e., Ennis. By the terms of

the Assignment, A&G assumed all of Ennis’s duties and obligations under the

Employment Agreement. While A&G is responsible for the duties and obligations

Ennis formerly owed Ahmad under the Employment Agreement, the definition of

“Company” (Ennis) under the Employment Agreement did not change, at least for

purposes of what constitutes a “Change of Control Event,” because an assignment only

changes who benefits from or performs an obligation, not the nature of the obligation

itself. Therefore, Ennis argued that Gildan’s acquisition of Alstyle, of which A&G is a

wholly owned subsidiary, did not constitute a “Change of Control Event” because the

ownership or leadership of Ennis did not change. As such, Ahmad was not entitled to

his severance payment when he was terminated after Gildan’s acquisition of Alstyle.


                                          5
      Gildan took a different position. Gildan recognized that the Assignment neither

enlarges nor restricts any of the obligations owed by A&G, but because A&G should

be the relevant “Company” throughout the Employment Agreement, the Employment

Agreement (which uses the term “Company” more than 150 times) provides that a

“Change of Control Event” for A&G results in Ahmad’s entitlement to a severance

payment. Gildan argued that such an interpretation of the Employment Agreement

gives consistency to the term “Company” throughout the Employment Agreement and

provides that the same entity whose acquisition would trigger a “Change of Control

Event” would also be financially responsible for the severance payment.

      In his Partial Final Award, the arbitrator first found that Ennis was obligated to

reimburse Gildan for the severance payment because the acquisition of Alstyle (and,

by virtue of being a wholly owned subsidiary, A&G) by Gildan constituted a “Change

of Control Event.” Second, the arbitrator found that Gildan’s failure to notify Ennis of

Ahmad’s claim to the severance payment did not preclude Gildan from prevailing.

Under Section 8.05(a) of the Purchase Agreement, Gildan’s failure to give notice

relieves Ennis of its indemnification obligations only to the extent Ennis forfeits rights

or defenses because of the failure to give notice. Because arbitration provided Ennis an

opportunity to argue its position concerning the lack of a “Change of Control Event,”

Gildan’s failure to provide notice did not preclude an arbitration award in Gildan’s

favor. Finally, in the separate Final Award, the arbitrator found that Gildan was entitled

to the escrow funds because the severance payment was a “Liability” related to the


                                            6
Employment Agreement for which Ennis agreed to indemnify Gildan, and the

arbitration decision that a “Change of Control Event” had occurred constituted a final

adjudication of a “Claim.”

         Ennis filed this case in this Court on April 10, 2018 and moved to vacate the

arbitration award on October 29, 2018. The parties agreed to consolidate the briefing,

as Gildan moved to confirm the arbitration award while responding to Ennis’s Motion

to Vacate. Having received a response and reply to both Motions, the Motions are now

ripe for consideration.

   II.      Applicable Law

         “[J]udicial review of an arbitration award is extraordinarily narrow.” YPF S.A. v.

Apache Overseas, Inc., 924 F.3d 815, 819 (5th Cir. 2019) (quoting Antwine v. Prudential

Bache Sec., Inc., 899 F.2d 410, 413 (5th Cir. 1990)); see also Brabham v. A.G. Edwards &

Sons Inc., 376 F.3d 377, 385 (5th Cir. 2004) (“[The] established rules of deference

foreclose all but the most limited review.”). Unless a party can successfully move for

vacatur, modification, or correction of an arbitration award, a court must confirm the

arbitration award. 9 U.S.C. § 9 (2012); see Citigroup Glob. Mkts., Inc. v. Bacon, 562 F.3d

349, 358 (5th Cir. 2009).

         Section 10(a) of the Federal Arbitration Act provides the exclusive grounds upon

which a party may move to vacate an arbitration award. 9 U.S.C. § 10(a) (2012); see

Citigroup Glob. Mkts., 562 F.3d at 358 (“[T]he statutory provisions are the exclusive

grounds for vacatur . . . .”). The four exclusive grounds for vacatur are:


                                             7
       (1) where the award was procured by corruption, fraud, or undue means;

       (2) where there was evident partiality or corruption in the arbitrators, or
       either of them;

       (3) where the arbitrators were guilty of misconduct in refusing to
       postpone the hearing, upon sufficient cause shown, or in refusing to hear
       evidence pertinent and material to the controversy; or of any other
       misbehavior by which the rights of any party have been prejudiced; or

       (4) where the arbitrators exceeded their powers, or so imperfectly
       executed them that a mutual, final, and definite award upon the subject
       matter submitted was not made.

§ 10(a). “[T]he party moving to vacate an arbitration award under the FAA has the

burden of proof.” Parker v. J C Penney Corp., Inc., 426 F. App’x 285, 288 (5th Cir. 2011).

Furthermore, judicial review of an arbitration award is “very deferential,” and when a

court is reviewing whether an arbitrator exceeded his or her powers under § 10(a)(4),

the “court . . . must resolve all doubts in favor of arbitration.” YPF S.A., 924 F.3d at

818–19. “An award may not be set aside for a mere mistake of fact or law.” Rain CII

Carbon, LLC v. ConocoPhillips Co., 674 F.3d 469, 472 (5th Cir. 2012) (quoting Apache

Bohai Corp. LDC v. Texaco China BV, 480 F.3d 397, 401 (5th Cir. 2007)).

       When arbitration involves the interpretation of a contract, a reviewing court will

confirm the arbitration award so “long as the arbitrator’s decision ‘draws its essence’

from the contract.” Executone Info. Sys., Inc. v. Davis, 26 F.3d 1314, 1320 (5th Cir. 1994)

(quoting Anderman/Smith Operating Co. v. Tenn. Gas Pipeline Co., 918 F.2d 1215, 1218

(5th Cir. 1990)). This standard of review applies even in cases where the reviewing

court “disagree[s] with the arbitrator’s interpretation of the underlying contract.” Id. A


                                            8
reviewing court “must affirm the arbitrator’s decision if it is rationally inferable from

the letter or the purpose of the underlying agreement.” Id. (emphasis added). The

“essence standard” provides great deference to the arbitrator’s decision, but “an

arbitrator’s power is not unlimited.” Delek Ref., Ltd., 891 F.3d at 570. “An arbitrator

cannot, for example, ignore the plain language of a contract.” Id. Therefore, the very

deferential standard of review for an arbitrator interpreting a contract means that a

reviewing court “will uphold a decision that is rationally inferable” from the contract,

“even if [the court] believe[s] the arbitrator seriously erred in his fact finding or

contract interpretation”; however, an arbitrator’s decision must “apply[] or interpret[]

the agreement” rather than “rewrit[e] it.” Id.

   III.   Analysis

       The Court’s analysis in this case proceeds in two parts. First, the Court will

address the primary issue presented in the Motions: whether the Court should vacate

the arbitration award. The Court then turns to the issue of Gildan’s request for its

attorneys’ fees and costs incurred as a result of this case.

          A. The Court Must Confirm the Arbitration Award Because the

              Arbitrator Did Not Exceed His Powers.

                 i. Ennis’s Asserted Bases for Vacatur.

       As a preliminary issue, the Court notes that Ennis attempts to move to vacate

the arbitration award on two grounds: (1) that the arbitrator exceeded his powers by

manifestly disregarding the law and the plain language of the operative agreements (i.e.,


                                             9
§ 10(a)(4)) and (2) that the arbitrator was guilty of misbehavior which prejudiced

Ennis’s rights (i.e., § 10(a)(3)). After reviewing Ennis’s briefs, the Court finds that, to

the extent Ennis argues the Court should vacate the arbitration because of misbehavior

that prejudiced Ennis’s rights (§ 10(a)(3)), the arguments that incorporate such

language are simply a restatement of the same arguments Ennis makes for vacatur

under § 10(a)(4). Throughout its briefs, Ennis either refers to its § 10(a)(4) arguments

separately, or, at most, Ennis makes references that the arbitrator’s actions that

exceeded his powers also were “misbehavior” that was prejudicial to Ennis’s rights.

Ennis does not make any independent argument for why vacatur is appropriate on

solely § 10(a)(3) grounds. Part of the reason that Ennis may not make an independent

argument for vacatur on § 10(a)(3) grounds is because most of the language of that

subsection concerns purely procedural aspects of the arbitration proceeding. The two

clauses preceding the language Ennis references, which is “any other misbehavior by

which the rights of any party have been prejudiced,” involve “misconduct” related

either to an arbitrator’s “refus[al] to postpone the hearing . . . or . . . to hear evidence

pertinent and material to the controversy.” § 10(a)(3); see also Laws v. Morgan Stanley

Dean Witter, 452 F.3d 398, 399 (5th Cir. 2006) (analyzing an argument for vacatur on

§ 10(a)(3) grounds by addressing whether there was “misconduct requiring vacation of

an award,” which requires conduct that “so affects the rights of a party that it may be

said that [the party] was deprived of a fair hearing” (quoting El Dorado Sch. Dist. No.

15 v. Cont’l Cas. Co., 247 F.3d 843, 848 (8th Cir. 2001))). Ennis does not argue that


                                            10
the arbitrator’s procedural conduct deprived them of a fair hearing; Ennis argues instead

that any misconduct by the arbitrator related to the arbitrator’s analysis in coming to

his decision. See Laws, 452 F.3d at 400. Furthermore, the Fifth Circuit requires that a

party seeking vacatur on § 10(a)(3) grounds demonstrate that an arbitrator’s

misconduct resulted in “serious prejudice” to the party. Hamel-Schwulst v. Country Place

Mortg. Ltd., 406 F. App’x 906, 914 (5th Cir. 2010). The only prejudice that Ennis

alleges it suffered is the arbitration award against it, which falls more in line with

Ennis’s § 10(a)(4) argument. Because Ennis does not make an argument directed

specifically at § 10(a)(3), and because all of its arguments fall more in line with its §

10(a)(4) argument, the Court construes any reference by Ennis to prejudicial

misconduct by the arbitrator to be an extension of Ennis’s § 10(a)(4) argument.

       Ennis’s § 10(a)(4) argument for vacatur is that the arbitrator exceeded his power

by manifestly disregarding the law and the plain language of the operative agreements.

It is unclear in the Fifth Circuit whether, and to what extent, “manifest disregard of

the law” remains a basis for vacatur. See McKool Smith, P.C. v. Curtis Int’l, Ltd., 650 F.

App’x 208, 212 (5th Cir. 2016) (discussing “manifest disregard of the law,” but only

“[a]ssuming—without deciding—that manifest disregard of the law . . . fall[s] within 9

U.S.C. §10(a)(4)”). The Fifth Circuit has expressly held that “manifest disregard of the

law” is not “an independent, nonstatutory ground for setting aside an award” in light

of the Supreme Court’s decision in Hall Street Associates, L.L.C. v. Mattel, Inc., 552 U.S.

576 (2008). Citigroup Glob. Mkts., 562 F.3d at 358. On the other hand, the Fifth Circuit


                                            11
has refrained from deciding whether manifest disregard of the law can serve as a

statutory ground for vacatur, serving as an aspect or example of when an arbitrator

exceeds his or her power under § 10(a)(4). McKool Smith, 650 F. App’x at 212. Because

this Court ultimately finds that Ennis fails to demonstrate that vacatur is appropriate

even if the Court considered manifest disregard of the law to be an aspect of § 10(a)(4),

the Court assumes for purposes of this Order that manifest disregard of the law is

grounds to vacate an arbitration award.

      To the extent manifest disregard of the law is a vehicle for vacatur, the Court

first notes “that manifest disregard of the law ‘mean[s] more than error or

misunderstanding with respect to the law.’” Id. at 212–13 (quoting Prestige Ford v. Ford

Dealer Comput. Servs., Inc., 324 F.3d 391, 395 (5th Cir. 2003)) (discussing the Fifth

Circuit’s interpretation of manifest disregard of the law in its pre-Hall Street opinions).

Manifest disregard of the law “mean[s] that ‘the arbitrator appreciate[d] the existence

of a clearly governing principle but decide[d] to ignore or pay no attention to it.’” Id.

at 213 (second and third alteration in original) (quoting Merrill Lynch, Pierce, Fenner &

Smith, Inc. v. Bobker, 808 F.2d 930, 933 (2d Cir. 1986)). Even if an arbitrator manifestly

disregards the law, “under [the court’s] deferential review of arbitration awards, [the

court] [does] not vacate an award absent a finding ‘that the award resulted in a

“significant injustice.”’” Id. (quoting Kergosien v. Ocean Energy, Inc., 390 F.3d 346, 355

(5th Cir. 2004)).




                                            12
      In arguing that the arbitrator exceeded his powers by manifestly disregarding the

law in coming to his decision, Ennis references another doctrine in judicial review of

arbitration: the “essence test.” Ennis suggests in its briefing that the essence test is an

aspect of § 10(a)(4): An arbitrator does not exceed his or her powers so long as the

arbitrator’s decision draws its essence from the contract in dispute. Upon review of the

caselaw, it is not apparent whether the essence test is in fact an aspect of § 10(a)(4).

See, e.g., Delek Ref., Ltd., 891 F.3d at 569–70 (discussing the essence test without

reference to any of the grounds for vacatur under § 10(a)); Executone, 26 F.3d at 1324–

25 (describing the operation of the essence test without any reference to § 10(a)).

However, the Fifth Circuit still analyzes arbitrator’s decisions involving contract

interpretation under the essence test even after the Supreme Court’s decision in Hall

Street. See, e.g., Delek Ref., Ltd., 891 F.3d at 569–73. Recognizing that the essence test

is still a valid standard in the Fifth Circuit, this Court finds that it is an aspect of §

10(a)(4) when contract interpretation is a part of the arbitrator’s decision. See Timegate

Studios, Inc. v. Southpeak Interactive, L.L.C., 713 F.3d 797, 802–03 (5th Cir. 2013)

(“Thus, the substantive question of whether an arbitrator has exceeded his arbitration

powers is a function of our highly deferential standard of review in such cases: an

arbitrator has not exceeded his powers unless he has utterly contorted the evident

purpose and intent of the parties—the ‘essence’ of the contract.”).




                                            13
      The question before this Court therefore is a twofold one (which need not be

answered in any particular order) for which Ennis, the party moving to vacate the

arbitration award, bears the burden of proof:

      (1) Did the arbitrator’s decision draw its essence from the relevant

      contracts in dispute?; and

      (2) Did the arbitrator manifestly disregard the applicable law in his

      decision?

See Parker, 426 F. App’x at 288 (“[T]he party moving to vacate an arbitration award

under the FAA has the burden of proof.”). If the answer to the first question is “yes,”

and the answer to the second question “no,” then this Court must confirm the

arbitration award. See 9 U.S.C. § 9 (2012).

                  ii. The Arbitrator’s Decision Drew Its Essence from the Relevant

                     Contracts, and the Arbitrator Did Not Manifestly Disregard

                     the Applicable Law.

      The Court first addresses whether the arbitrator’s decision drew its essence from

the Employment Agreement, Assignment, and Purchase Agreement. Ennis argues that

the arbitration award does not draw its essence from these contracts because an

arbitration award that “ignore[s] the plain language of the contract” does not pass the

“essence test.” See United Paperworkers Int’l Union, AFL–CIO v. Misco, Inc., 484 U.S. 29,

38 (1987) (“The arbitrator may not ignore the plain language of the contract . . . .”).

By reading “Company” to mean A&G instead of Ennis for “Change of Control Events,”


                                           14
Ennis argues that the arbitrator ignored the plain language of the Employment

Agreement and thus the arbitration award did not draw its essence from the

Employment Agreement.

      The “essence test” is not a standard that supposes that there is only one correct

interpretation of a contract. See id. (“The arbitrator may not ignore the plain language

of the contract; but the parties having authorized the arbitrator to give meaning to the

language of the agreement, a court should not reject an award on the ground that the

arbitrator misread the contract. . . . [A]s long as the arbitrator is even arguably

construing or applying the contract and acting within the scope of his authority, that a

court is convinced he committed serious error does not suffice to overturn his

decision.”); Timegate Studios, 713 F.3d at 802–03 (“[A]n arbitrator has not exceeded his

powers unless he has utterly contorted the evident purpose and intent of the parties—

the ‘essence’ of the contract.”). Here, if the Employment Agreement was the only

contract relevant to the dispute before the arbitrator, a substitution of “A&G” for

“Ennis” throughout the Employment Agreement might demonstrate a case where the

arbitrator’s decision did not draw its essence from the Employment Agreement. Such

a situation is not the case here, as the Assignment inserted A&G into the contractual-

interpretation analysis. The Purchase Agreement also informed the arbitrator’s

decision, as the arbitrator read Section 5.10(b) of the Purchase Agreement, the section

entitled “Irshad Ahmad,” as evidence that “Gildan and Ennis did not ignore Ahmad’s

status.” The essence test does not mandate that the arbitrator read the Employment


                                          15
Agreement in a vacuum, blind to the effect of the Assignment and Purchase Agreement.

The Assignment and Purchase Agreement instead provided useful insight as to the

“evident purpose and intent” of Ennis and Ahmad when they contracted for Ahmad’s

severance payment in the Employment Agreement. See Timegate Studios, 713 F.3d at

803 (explaining that an arbitrator’s even more expansive remedial power still “hinges

upon the ‘aims, ‘wording and purpose,’ and ‘essence’ of the underlying agreement”).

Far from ignoring the plain language of the Employment Agreement, the arbitrator’s

decision was “derived from the wording or purpose of the [Employment Agreement].”

Executone, 26 F.3d at 1325 (emphasis added) (quoting Bhd. of R.R. Trainmen v. Cent. of

Ga. Ry., 415 F.2d 403, 412 (5th Cir. 1969)). This Court therefore finds, especially in

light of the “exceedingly deferential” review of an arbitrator’s interpretation of a

contract, that the arbitration award drew its essence from the relevant contracts at issue

in the dispute. See Delek Ref., Ltd., 891 F.3d at 569–70 (quoting Brabham, 376 F.3d at

380).

        The Court turns next to the argument to which Ennis devotes most of its

briefing: whether the arbitrator manifestly disregarded the applicable law when he

substituted “A&G” for “Ennis” for purposes of a “Change of Control Event.” Ennis

argues that the arbitrator manifestly disregarded applicable Texas law by not following

the holding of Capitan Enterprises, Inc. v. Jackson, 903 S.W.2d 772 (Tex. App.—El Paso

1994, writ denied). The general principle of Capitan to which Ennis references is a

straightforward one: “[A]n assignment is intended to change only who performs an


                                           16
obligation, not the obligation to be performed.” Id. at 776. Ennis now reasserts in this

Court the argument it made to the arbitrator: By substituting A&G for Ennis in the

context of “Change of Control Events,” the arbitrator changed the obligation to be

performed, not just who performs the obligation. Because Ennis pointed the arbitrator

to Capitan and argued that the holding of Capitan was controlling in this case, and the

arbitrator still ruled against Ennis in his arbitration award, Ennis now claims that the

arbitrator’s decision reflects a manifest disregard of the law.

       To the extent manifest disregard of the law is still a basis for vacatur, see McKool

Smith, 650 F. App’x at 212, the Court is unpersuaded that the arbitrator manifestly

disregarded the applicable law in this case. Manifest disregard of the law “mean[s] that

‘the arbitrator appreciate[d] the existence of a clearly governing principle but decide[d] to

ignore or pay no attention to it.’” Id. at 213 (second and third alteration in original)

(emphases added) (quoting Merrill Lynch, 808 F.2d at 933). This Court acknowledges

the general principle referenced in Capitan: “[A]n assignment is intended to change

only who performs an obligation, not the obligation to be performed.” Capitan, 903

S.W.2d at 776 (emphasis omitted). Ennis, however, suggests that Capitan stands for a

more specific “clearly governing principle” that would preclude an interpretation of the

Employment Agreement that changed the meaning of “Company” for purposes of a

“Change of Control Event” after the Assignment. According to Ennis, the Capitan

court’s holding precluded the arbitrator in this case from interpreting “Company” to

mean A&G after the Assignment because such interpretation changed the nature of the


                                             17
benefit or obligation, not just who received or performed the benefit or obligation. The

Court finds this argument lacking merit for at least two reasons.

      First, this Court is unconvinced that the El Paso Court of Appeals intended to

set forth a “clearly governing principle” when it applied the law concerning assignments

to the facts in Capitan. The Capitan court’s analysis is a paragraph long, and its decision

directly stemmed from the facts of that case and its own contractual interpretation. See

id. (“We believe that the same rule should apply equally to the other party to the

original contract; its rights are neither enhanced nor diminished by the assignment.

Here, the trial court’s acceptance of Jackson’s theory resulted in a judgment which

dramatically altered the obligation undertaken and consideration accepted under the

1971 contract; a result clearly not contemplated by any party when the contract was

entered into. To allow this construction to stand would result in a [sic] unreasonable,

oppressive, and inequitable result, which we must avoid.”). Rather than set forth a

clearly governing principle that the Assignment in the instant case cannot lead to an

interpretation of the Employment Agreement that “Company” means A&G for

purposes of a “Change of Control Event,” Capitan could be read to suggest the opposite

result: After an assignment occurs that affects who benefits from or performs an

obligation under a preexisting contract, the court should not interpret the preexisting

contract in a manner that either “dramatically alter[s] the obligation undertaken” or

produces “a result clearly not contemplated by any party when the contract was entered

into.” Id. A court should avoid an interpretation of the preexisting contract that “would


                                            18
result in a [sic] unreasonable, oppressive, and inequitable result.” Id. In his Partial Final

Award, by stating that “contracts should not be read to reach an absurd result,” the

arbitrator reached a decision that was more likely “contemplated by [the] part[ies]

when the contract was entered into” and did not “result in a [sic] unreasonable,

oppressive, and inequitable result.” See id. This Court does not find that the holding of

Capitan mandated the arbitrator’s decision in this case; the Court simply concludes that

Capitan does not stand for Ennis’s suggested “clearly governing principle.”

       Second, nothing in the arbitrator’s Partial Final Award suggests that he ignored

or paid no attention to the clearly governing principles, if any, of Capitan. See McKool

Smith, 650 F. App’x at 213. The arbitrator explicitly references Capitan, quotes the

general law governing assignments in his Partial Final Award, and then explains that

Ennis’s application of Capitan to this case was unpersuasive. Despite Ennis’s

suggestions to the contrary, the arbitrator’s decision does not demonstrate that he

“recognized the applicable law and then ignored it,” let alone demonstrate any manifest

disregard of the law “clear[ly] [in] the record.” Lagstein v. Certain Underwriters at Lloyd’s,

London, 607 F.3d 634, 641 (9th Cir. 2010) (quoting Mich. Mut. Ins. Co. v. Unigard Sec.

Ins. Co., 44 F.3d 826, 832 (9th Cir. 1995)).

       Ennis’s two other arguments taken with the arbitrator ((1) Gildan’s failure to

provide notice and (2) the use of escrow funds to reimburse Gildan) fail as well. These

positions related to the purported failure by the arbitrator to interpret “Change of

Control Event” properly, and the arbitrator sufficiently addressed both these points.


                                             19
As to Gildan’s failure to provide notice, the arbitrator explained that because Ennis was

able to fully and completely litigate its position in arbitration, Gildan’s failure to

provide timely notice did not result in the forfeiture of any rights or defenses by Ennis.

As to the reimbursement of Gildan through the escrow funds, the arbitrator concluded

from language in the recitals of the Escrow Agreement that the severance payment to

Ahmad, along with the resulting arbitration between Ennis and Gildan, resulted in the

final adjudication of a “Claim” for which Ennis had agreed to indemnify Gildan.

      Because Ennis fails to demonstrate that the arbitrator’s decision did not draw its

essence from the underlying contracts or that the arbitrator manifestly disregarded the

law, and because Ennis’s other arguments related to its primary argument about the

arbitrator’s contract interpretation, the Court must confirm the arbitration award in

this case. Accordingly, the Court hereby DENIES the Motion to Vacate and GRANTS

the Motion to Confirm.

          B. Gildan’s Request for Attorneys’ Fees and Costs Incurred in

             Responding to Ennis’s Motion to Vacate.

      In its Motion to Confirm and briefing, Gildan requests its attorneys’ fees and

costs incurred in responding to the Motion to Vacate. Other than one mention that an

award of attorneys’ fees and costs is appropriate because Ennis “improper[ly]

attempt[ed] to re-litigate the underlying arbitration through its groundless motion to

vacate the valid awards,” Gildan does not brief why it is entitled to such relief. The

Court therefore defers ruling on Gildan’s request for attorneys’ fees and costs and


                                           20
ORDERS Gildan to file supplemental briefing in support of its request for attorneys’

fees and costs pursuant to the deadlines set forth below.

   IV.    Conclusion

      Because Ennis fails to demonstrate that the arbitrator’s decision did not draw its

essence from the underlying contracts or that the arbitrator manifestly disregarded the

law, the Court DENIES the Motion to Vacate, GRANTS the Motion to Confirm, and

CONFIRMS the arbitration award in this case. The Court defers ruling on Gildan’s

request for attorneys’ fees and costs incurred in responding to the Motion to Vacate

and ORDERS Gildan to file supplemental briefing in support of its request within

fourteen (14) days of this Order. Ennis must file its response, if any, within seven (7)

days of Gildan’s filing of its supplemental briefing. There shall be no reply from Gildan

unless otherwise ordered by the Court.

      SO ORDERED.

      July 9th, 2019.
                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                           21
